Citation Nr: 0623852	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
an April 2002 decision, the RO granted service connection for 
diabetes mellitus and determined that the effective date was 
July 9, 2001.  The veteran disagreed with the assigned 
effective date.  In a November 2003 rating decision, the RO 
assigned an effective date of May 8, 2001.  

The veteran was scheduled to testify before a Veterans Law 
Judge in May 2006, but failed to report for the hearing.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
diabetes mellitus, type II, was received on December 18, 
2001; there are no communications prior to this time which 
may be considered a formal or informal claim.

2.  The RO established service connection for diabetes 
mellitus, type II, effective May 8, 2001; the effective date 
for filing a claim within one year of the liberalizing law 
allowing for presumptive service connection for type II 
diabetes mellitus.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
8, 2001 for the grant of entitlement to service connection 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a)(1), 3.151, 3.155, 3.816 (2005); 66 Fed. Reg. 
23166 (May 8, 2001); Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim of entitlement to 
service connection for diabetes mellitus was received in 
December 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in February 2006 
instructed the veteran regarding the law pertaining to his 
claim and indicated the evidence necessary to support the 
claim.  The letter indicated that VA would make reasonable 
efforts to help the appellant obtain evidence supportive of 
his claim.  A letter dated in April 2006 provided information 
regarding effective dates.  Thereafter, the veteran submitted 
no additional evidence or argument.

In sum, the Board thus concludes that VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations in this case.  

Medical treatment records have been associated with the 
claims folder.  The veteran  has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  In fact, as 
discussed below, the law is dispositive in this case, and no 
additional evidence would serve to support an effective date 
earlier than that assigned.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

The veteran contends, in essence, that he is entitled to an 
effective date prior to May 8, 2001 for the award of service 
connection for diabetes mellitus, type II.  The record 
reflects that he was first diagnosed with type II diabetes 
mellitus in approximately April 2000.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2005).  
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease. 38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2005).  The term covered 
herbicide diseases includes type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(2)(i) (2005).  This regulation applies to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease. 38 C.F.R. § 
3.816(c) (2005).  Otherwise, the effective date of the award 
will be determined in accordance with §§ 3.114 and 3.400.  In 
the instant case, the veteran's formal claim of entitlement 
to service connection for diabetes mellitus was received in 
December 2001.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2005).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

There is no dispute in this case that the veteran filed a 
claim of entitlement to service connection for type II 
diabetes mellitus by means of a VA Form 21-4138 received on 
December 18, 2001.  Prior to this time, there was no 
indication of a request of service connection for diabetes 
mellitus in any of the filings of record.  There is not a 
single document of record prior to December 18, 2001 that may 
be reasonably construed as a claim for service connection for 
diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2005).

VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  As Nehmer does not 
apply in the instant case, the effective date cannot be 
earlier than the effective date of the liberalizing law or VA 
issue and cannot be retroactive for more than one year from 
the date of application.  38 U.S.C.A. § 5110(g) (West 2002); 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997); 38 C.F.R. § 3.114 (2005).  The RO 
established service connection for diabetes mellitus, type 
II, as a disease presumed to be due to exposure to herbicide 
or Agent Orange, and amended the effective date of award 
because the claim was filed within one year from a change in 
law providing for presumptive service connection.  38 C.F.R. 
§ 3.114(a)(1) (2005).  This is the proper effective date of 
award in this case.  Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002)

The veteran has indicated that the effective date should 
correspond to the date he was discharged from service.  
However, no claim for service connection for diabetes 
mellitus was received until December 2001, and there are no 
prior documents that can be construed as a claim for service 
connection for diabetes mellitus, type II.  Although he was 
diagnosed with the disease prior to May 8, 2001, the 
effective date of service connection is determined by the 
date he filed his original claim with VA, and with 
application of 38 C.F.R. § 3.114(a)(1).  The claim for an 
earlier effective date must therefore be denied as a matter 
of law.

ORDER

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for diabetes mellitus is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


